ACCEPTED
                                                                                                    06-15-00073-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                               8/27/2015 4:36:42 PM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                               IN THE COURT OF APPEALS
                                SIXTH JUDICIAL DISTRICT
                                   TEXARKANA, TEXAS                            FILED IN
                                                                        6th COURT OF APPEALS
GRAYSON DAVID SMITH, APPELLANT                        §                   TEXARKANA, TEXAS
                                                      §                 8/28/2015 8:28:00 AM
VS.                                                   §                     DEBBIE AUTREY
                                                            Case No. 06-15-00073-CR
                                                                                Clerk
                                                      §
STATE OF TEXAS, APPELLEE                              §
                                                      §



  UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE APPELLANT BRIEF



TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Michael Lowe, Attorney for Appellant Grayson David Smith, and makes

this his Motion to Extend Time to File Appellant Brief in the above entitled and numbered cause,

and would respectfully show the Court the following:

                                                I.


       Appellant's brief due date is Thursday, September 3,2015.

                                               II.


       Michael Lowe, Attorney for Appellant has been very busy and has just returned from a

scheduled family vacation. Attorney for Appellant has not had time to review the Clerk's

Record. Attorney for Appellant is requesting an extension for a period of thirty (30) days to file

Appellant's Brief.

                                               III.


       Appellant moves this court to continue Appellant's deadline to file his brief. This motion

is not being made for purposes of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court grant a


UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE APPELLANT BRIEF                              PAGE I
continuance of Appellant Grayson David Smith's deadline to file Appellant's Brief in this

matter.


                                                      Respectfully submitted,



                                                      Isl Michael C. Lowe
                                                      Michael Lowe
                                                      Board Certified - Criminal Law
                                                      Texas Board of Legal Specialization
                                                      State Bar No. 24007573
                                                      700 N. Pearl St., Suite 2170
                                                      Dallas, Texas 75201
                                                      Telephone: 214.526.1900
                                                      Facsimile: 214.748.4348




                                  CERTIFICATE OF SERVICE


          I certify that a true and correct copy of the foregoing document has been mailed to Noble

D. Walker, District Attorney, 2507 Lee St., 4lh Floor, Greenville, Texas 75401 in accordance

with theTexas Rules of Appellate Procedure on the 27,h day of August, 2015.



                                              /s/ Michael C. Lowe
                                              Michael C. Lowe




UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE APPELLANT BRIEF                               PACE 2
                           CERTIFICATE OF CONFERENCE

      I, Michael C. Lowe, certify as follows:

[ X ] In compliance with Rule 9 & 10of Texas Rules of Appellate Procedure, a conference on
      the attached motion was held on the 27th day of August, 2015 between the undersigned
      and Noble D. Walker, the District Attorney ("DA") assigned to the case. During the
      conference, it was determined that:

      [X]     The DA does not oppose the Motion.

      [ ]     Agreement on the Motion could not be reached for the following reasons:

              [ ]    The ADA opposes the Motion

              [ ]    Other reason as follows:


[ ] . In compliance with Rule 9 & 10 of Texas Rules of Appellate Procedure, the undersigned
      attempted to contact the ADA assigned to the case for a conference on the attached
      Motion. For the following reason(s) it was not possible for the required conference to be
      held:


      [ ]     The ADA assigned to the case was unavailable and could not be reached.

      [ ]     Other reason as follows:

                                            /s/ Michael C. Lowe
                                            Michael C. Lowe


DATED: August 27,2015




UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE APPELLANT BRIEF                           PAGE 3